Examiner’s Amendment

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by Mr. William Wiese during a telephone interview on July 16, 2021.
The application has been amended as follows:
      	1. (Currently Amended). A method for verifying whether properties of a second sample of hydrocarbon product are [[the]] same as [[the]] properties of a first of hydrogen product, comprising:
generating a first absorption spectra of [[a]] the first sample of a hydrocarbon product using near infrared spectrometry;
deconvoluting the first absorption spectra into principle components to create a first digital signature, wherein the first digital signature is expressed in the form of principle components derived from a spectra, and each principle component is orthogonal to a preceding principle component;
generating a second absorption spectra of [[a]] the second sample of a hydrocarbon product using near infrared spectrometry;
deconvoluting the second absorption spectra into principle components to create a second digital signature;
as [[or similar to]] properties of the first sample.

2.    (Currently Amended). The method for verifying whether properties of a second sample of hydrocarbon product are [[the]] same as [[the]] properties of a first of hydrogen product of Claim 1, wherein the first digital signature is expressed in the a form of principle components derived from a spectra.

3.    (Currently Amended). The method for verifying whether properties of a second sample of hydrocarbon product are [[the]] same as [[the]] properties of a first of hydrogen product of Claim 1, wherein the first digital signature is expressed in a form of principle components derived from a spectra, and the principle components are eigenvalues showing changes within an absorption spectra.

5.    (Currently Amended) The method for verifying whether properties of a second sample of hydrocarbon product are [[the]] same as [[the]] properties of a first of hydrogen product of Claim 1, wherein the first digital signature is expressed in a form of principle components derived from a spectra, and each principle component is orthogonal to a preceding principle 

7.    (Currently Amended).   The method for verifying whether properties of a second sample of hydrocarbon product are [[the]] same as [[the]] properties of a first of hydrogen product of Claim 1, wherein the first digital signature is derived from more than one measurement device whose output is integrated into a single digital signature.

8.    (Currently Amended).    The method for verifying whether properties of a second sample of hydrocarbon product are [[the]] same as [[the]] properties of a first of hydrogen product of Claim 1, wherein the second digital signature is derived from more than one measurement device whose output is integrated into a single digital signature.

9.    (Currently Amended). The method for verifying whether properties of a second sample of hydrocarbon product are [[the]] same as [[the]] properties of a first of hydrogen product of Claim 1, wherein the first digital signature is also derived from a basic sediment and water value of the first sample, and the second digital signature is also derived from a basic sediment and water value of the second sample.

sample of hydrocarbon product are [[the]] same as [[the]] properties of a first of hydrogen product of Claim 1, wherein the first digital signature is also derived from a carbon dioxide value of the first sample, and the second digital signature is also derived from a carbon dioxide value of the second sample.

11.    (Currently Amended). The method for verifying whether properties of a second sample of hydrocarbon product are [[the]] same as [[the]] properties of a first of hydrogen product of Claim 1, wherein the first digital signature is also derived from a hydrogen sulfide value of the first sample, and the second digital signature is also derived from a hydrogen sulfide value of the second sample.

12.    (Currently Amended). The method for verifying whether properties of a second sample of hydrocarbon product are [[the]] same as [[the]] properties of a first of hydrogen product of Claim 1, wherein the first digital signature is also derived from a total acid number value of the first sample, and the second digital signature is also derived from a total acid number value of the second sample.

13.    (Currently Amended). The method for verifying whether properties of a second sample of hydrocarbon product are [[the]] same as [[the]] of hydrogen product of Claim 1, wherein the first digital signature is also derived from a total sulfur value of the first sample, and the second digital signature is also derived from a total sulfur value of the second sample.

15.    (Currently Amended). The method for verifying whether properties of a second sample of hydrocarbon product are [[the]] same as [[the]] properties of a first of hydrogen product of Claim 1, wherein the first digital signature is also derived from a micro carbon value of the first sample, and the second digital signature is also derived from a micro carbon value of the second sample.

16.    (Currently Amended). The method for verifying whether properties of a second sample of hydrocarbon product are [[the]] same as [[the]] properties of a first of hydrogen product of Claim 1, wherein the first digital signature is also derived from a viscosity value of the first sample, and the second digital signature is also derived from a viscosity value of the second sample.

17.    (Currently Amended). The method for verifying whether properties of a second sample of hydrocarbon product are [[the]] same as [[the]] properties of a first of hydrogen product of Claim 1, wherein the first digital signature is derived from a metal composition value of the first sample.

sample of hydrocarbon product are [[the]] same as [[the]] properties of a first of hydrogen product of Claim 1, wherein the first second digital signature is also derived from a metal composition value of the first sample, and the second digital signature is alse derived from a metal composition value of the second sample.

19.    (Currently Amended). The method for verifying whether properties of a second sample of hydrocarbon product are [[the]] same as [[the]] properties of a first of hydrogen product of Claim 1, wherein the first digital signature is also derived from a true boiling point value of the first sample, and the second digital signature is also derived from a true boiling point value of the second sample.

20.    (Currently Amended). The method for verifying whether properties of a second sample of hydrocarbon product are [[the]] same as [[the]] properties of a first of hydrogen product of Claim 1, wherein the first digital signature is also derived from a vapor pressure value of the first sample, and the second digital signature is also derived from a vapor pressure value of the second sample.

21.    (Currently Amended). The method for verifying whether properties of a second sample of hydrocarbon product are [[the]] same as [[the]] of hydrogen product of Claim 1, wherein the first sample is taken from a hydrocarbon product at a well head and the second sample is taken from a hydrocarbon product at a transfer point in a fluid infrastructure.

22.    (Currently Amended). The method for verifying whether properties of a second sample of hydrocarbon product are [[the]] same as [[the]] properties of a first of hydrogen product of Claim 1, wherein the second digital signature is also compared with the first digital signature in a blockchain or other distributed ledger environment.

23.    (Currently Amended). The method for verifying whether properties of a second sample of hydrocarbon product are [[the]] same as [[the]] properties of a first of hydrogen product of Claim 1, wherein the second digital signature is also compared with the first digital signature to verify chain of custody.

24.    (Currently Amended). The method for verifying whether properties of a second sample of hydrocarbon product are [[the]] same as [[the]] properties of a first of hydrogen product of Claim 1, wherein the second digital signature is also compared with the first digital signature to verify compliance of the second sample of a hydrocarbon product with contractual requirements.

sample of hydrocarbon product are [[the]] same as [[the]] properties of a first of hydrogen product of Claim 1, wherein the first digital signatures are used in a data as a service platform to provide real-time visualization of hydrocarbon product data.

26.    (Currently Amended). The method for verifying whether properties of a second sample of hydrocarbon product are [[the]] same as [[the]] properties of a first of hydrogen product of Claim 1, wherein the first absorption spectra are generated by a swept source spectrometer taken at a resolution of up to 0.1 nm with a scan range between 1250 nm and 2100 nm.

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claim 1 recite an abstract idea including “comparing the second digital signature with the first digital signature to verify whether the properties of the second sample are the same or similar to the properties of the first sample” (Mental Process).
Under prong 2, step 2A, the abstract idea is performed in response to “generating a first absorption spectra of a first sample of a hydrocarbon product using integrated with a practical application of “generating a first absorption spectra of a first sample of a hydrocarbon product using near infrared spectrometry; deconvoluting the first absorption spectra into its principle components to create a first digital signature; generating a second absorption spectra of a second sample of a hydrocarbon product using near infrared spectrometry; deconvoluting the second absorption spectra into its principle components to create a second digital signature”.
Accordingly, the claim and its dependents are patent eligible under 35 USC 101.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a method for verifying the composition of a hydrocarbon product, comprising the digital signature is expressed in the form of principle components derived from the spectra, and each principle component is orthogonal to the preceding principle component (claim 1) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lambert et al. (US 2016/0061719) discloses “a method for characterising a target product, including the steps of: (a) forming a bank of spectral data comprising samples; 
(b) having measured characteristics and spectra; (c) performing a spectral 
analysis of the target product and comparing the spectrum obtained with the 
spectral data in the data bank”. However, Lambert et al. does not disclose a creating a digital signature expressed in the form of principle components derived from the spectra, and each principle component is orthogonal to the preceding principle component.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        July 16, 2021